Allowance
Claims 15-16, 18-20 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2015/0308938 (Scheucher) discloses an operating component (FIG 1), comprising: 
a sensor device for recording measurement values (“sensors to monitor the state of the mechanical switches” [0073]); 
a communication device for transmitting a status report (“Processor 208 communicates with data, signal, and user interface processor 209 via communications link 214” [0075] “Processor 208 may also utilize LEDs 213a, 213b, and 213c to signal various status information to the user in an observable way” [0075] LEDs also transmit status); 
said motor control being configured as a status estimation device (FIG 2A, FIG 2B“The apparatus of the present invention (of the "system") is installed, either permanently or temporarily, to a gas tank of a high-voltage breaker or similar switchgear” [0009]);
 said status estimation device connected to said data storage device for determining an operating status based on the recorded measurement values (“sensors to monitor the state of the mechanical switches providing real-time information as to whether a switch is open or closed” [0073], “The information in the database is used for various analyses of switchgear events in timeframes ranging from long-term gas density changes to high-speed events such as breaker switching operation to short-term phenomenon such as dissipative heating of the gas within a tank due to contact or conductor resistance under current loads (FIG. 1)” [0009]);
said determination of an operating status being performed by said status estimation device local to the operating means, thus performing autonomous status monitoring in situ (FIG  [0142],  [0033],  [0073], [0084], [0085], [0123], [0125]); and 
said status estimation device is configured to identify required maintenance of the operating component based on the operating status, and to provide a status report without the recorded measurement values by way of said communication device for an operator of the operating component and/or for a maintenance service provider (“LEDs 213a, 213b, and 213c to signal various status information to the user in an observable way” [0075] “status information to the user in an observable way. A lesser or greater number of LED indicators is possible” [0076]) LEDs provide status information does not include recorded measurement values);
the prior art fails to teach or suggest the further inclusion of
the operating component having a unique identifier and said status report including said unique identifier.  See pages 8-11 of Applicant’s remarks on 12/28/2021. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claim 15 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857